Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Thomas Michael Giacobbe is suspended from the practice of law for 30 days and is required to attend the program of the Illinois Professional Responsibility Institute. Respondent Thomas Michael Giacobbe shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.